DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13-15 are pending. It is noted that there is no claim 12.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Element 18 “longitudinal regions” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 & 9 are objected to because of the following informalities:  
Claim 5: “shoulder” should read “solid shoulder” for better consistency.
Claim 9: “percent the of body” should read “percent of the body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mize (US 2012/0073559 A1).

Regarding Claim 1, Mize teaches a smoker device comprising: an elongate tubular body including a wall disposed between first and second ends and defining a body diameter (Fig. 1: Element 12 “cylindrical housing”);
a closed base disposed at said second end and adjoined to said wall (Fig. 1: Element 19 “lower end”);
a solid elongate tubular neck coupled to said wall at said first end defining a neck diameter that is less than said body diameter (Fig. 1 annotated below).
a distal end of said neck defining an open mouth (Fig. 1: Element 18 “opening”); 
and a first plurality of openings formed through said wall (Fig. 1: Element 20 “air holes”).

    PNG
    media_image1.png
    846
    680
    media_image1.png
    Greyscale



Regarding Claim 2, Mize teaches the smoker device of claim 1 further teaches a second plurality of openings formed through said base (Fig. 1: Element 22 “plurality of vents”).


Regarding Claim 3, Mize teaches the smoker device of claim 1 wherein: said base is planar (Figs. 1 & 5).


Regarding Claim 4, Mize teaches the smoker device of claim 3 further comprising a solid shoulder coupled between said wall and said neck (Fig. 2 annotated below).


    PNG
    media_image2.png
    532
    589
    media_image2.png
    Greyscale


Regarding Claim 5, Mize teaches the smoker device of claim 4 wherein said shoulder is parallel to said base (Fig. 2 annotated above).


Regarding Claim 6,  Mize teaches the smoker device of claim 1 wherein said body is cylindrical (Fig. 1: Element 12 “cylindrical housing”).


Regarding Claim 7, Mize teaches the smoker device of claim 1 wherein said neck is cylindrical (Figs. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 11 & 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mize (US 2012/0073559 A1).

Regarding Claim 9, Mize teaches the smoker device of claim 1.
Mize fails to specifically teach wherein said mouth defines a mouth diameter that falls within the range of 60 to 90 percent the of body diameter.
However, it would have been an obvious matter of design choice to machine a mouth diameter to fall within the range of 60 to 90 percent of the body diameter , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 10, Mize teaches the smoker device of claim 1.
Mize fails to specifically teach wherein: said mouth defines a mouth diameter that is between 0.5 and 1.0 inches smaller than the body diameter.
However, it would have been an obvious matter of design choice to machine a mouth diameter to fall between 0.5 and 1.0 inches smaller than the body diameter , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 11, Mize teaches the smoker device of claim 1.
Mize fails to specifically disclose wherein: said neck diameter falls within the range of 70 to 90 percent of the body diameter.
However, it would have been an obvious matter of design choice to machine a mouth diameter to fall between 70 to 90 percent of the body diameter , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 13, Mize teaches the smoker device of claim 1.
Mize fails to specifically teach wherein: said neck diameter is between 0.0 and 0.75 inches smaller than the body diameter.
However, it would have been an obvious matter of design choice to machine a mouth diameter to fall between 0.0 and 0.75 inches smaller than the body diameter , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 14, Mize teaches the smoker device of claim 1.
Mize fails to specifically disclose wherein: said body diameter falls within the range of 1.5 to 3.5 inches.
However, it would have been an obvious matter of design choice to machine a body diameter of 1.5 and 3.5 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mize (US 2012/0073559 A1) in view of Dahan (WO 2016/092445 A1).

Regarding Claim 8, Mize teaches the smoker device of claim 1.
Mize fails to teach wherein said neck is frustoconical.
However, Dahan does teach wherein said neck is frustoconical (Fig. 1: Element 120 “chamber”).
It would have been obvious to one skilled in the art at the effective filing date of the invention to combine the frustoconical neck of Dahan with the grilling device of Mize in order to decrease the risk of spillage when utilizing the device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mize (US 2012/0073559) in view of Johnson (US D820,041 S).

Regarding Claim 15, Mize teaches the smoker device of claim 1.
Mize fails to specifically teach wherein: said mouth defines a mouth diameter; and said neck defines an axial length that is at least as long as the body diameter less the mouth diameter.
However, Johnson does teach wherein: said mouth defines a mouth diameter; and said neck defines an axial length that is at least as long as the body diameter less the mouth diameter (Figs. 2, 7, 12, & 17; axial length of neck is variable).
Given that both Mize and Johnson (b) disclose grilling devices, it would have been obvious to one skilled in the art at the effective filing date of the invention to combine the mouth diameter of Johnson with the grilling device of Mize in order to generate a more even airflow while keeping unwanted ash from escaping.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2013/0340740 A1 “Charcoal Lighting Device”
US 2004/0025714 A1 “Smoker for a Barbeque Grill”
US 10,021,889 B2 “Grill Smoker Apparatus”
US 2017/0238566 A1 “Compact Smoker”
US D721539 S

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761